Case 1:20-cv-03747-NRN Document 103-7 Filed 05/21/21 USDC Colorado Page 1 of 7




                        Exhibit 5
Case 1:20-cv-03747-NRN Document 103-7 Filed 05/21/21 USDC Colorado Page 2 of 7
Case 1:20-cv-03747-NRN Document 103-7 Filed 05/21/21 USDC Colorado Page 3 of 7
Case 1:20-cv-03747-NRN Document 103-7 Filed 05/21/21 USDC Colorado Page 4 of 7
Case 1:20-cv-03747-NRN Document 103-7 Filed 05/21/21 USDC Colorado Page 5 of 7
Case 1:20-cv-03747-NRN Document 103-7 Filed 05/21/21 USDC Colorado Page 6 of 7
Case 1:20-cv-03747-NRN Document 103-7 Filed 05/21/21 USDC Colorado Page 7 of 7
